TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00824-CV



    Grant Pollett and or all occupants of 8703 Meridian Oak Lane Austin, Texas 78744,
                                         Appellants

                                                 v.

                             Aurora Loan Services LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-11-009136, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Grant Pollett has failed to prosecute this appeal. Pollett’s brief was due on

October 8, 2012. On October 29 this Court’s clerk sent Pollett a notice informing him that his brief

was overdue and cautioned that the appeal could be dismissed for want of prosecution unless he filed

a response reasonably explaining his failure to file a brief. The response was due by November 8.

Pollett has not responded to the notice, nor has he filed a brief. Accordingly, we dismiss the appeal

for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: December 7, 2012




                                              2